 

  

sree 3: “ey ae GE Eien 8. Filed, £ fio Bog 4 / e - -

way 15 208

@ tudes. Ad ppinui SPV 8 Fiche : =)
AS 75 LE aa

  

Xv

 

 

 

; VERE: £2 Zola Az Za VER, Fo,

eat = Liabriaya S oe ;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

er tent

A iB, Dt @ 7 oy 4 A; fF7 on ‘Lb, Qe oan
Sess
‘of . = ee a er at aN ” “ff

: a ay if— svith, Seto ee

sone CLAP rr,

  
  
     

 

   

 

 

 

 

 

 

 

 

 

 

 

 
Case $y19-0V-O074-KRG-KAP pect iad SEE ns Page 2 of 4 ;

; ‘ ” pine Ln, “
Fm PUY f ur oN Zz
tAM ,

    

3 :

Me E, A yo. Met AL & Dy gros OF

* oe

ra

, EY one E25 be
mF

      

   

ioe Pf Cn we LL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; Tl ee
if a ve av
care FEE: 2

 

 

 

 

 

 

 

 

 

e.

 

 

 

COTA

PIGS (Le : Fe ; F Peep : Pi eaiag PAE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 8 oe
re

 

 
  

Case 3:19-cv-00074-KRG-KAP -Document 8 Filed 05/22/19 Page 4 of 4.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

es
5

$e Bes Peg ANE PELE

 

 

 

 

 

 

 

 

 

 

 
